DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on October 12, 2021 has been entered.

Status
This instant application No. 15/828059 has claims 1-20 pending.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

With respect to the conditions established above: 
Claim 10 is subject to examination under 112(f), because the claims use “means for” language or an equivalent thereof. 
Recited below is the full claim language: 
“(Currently Amended) An apparatus comprising: 
a processing unit including a plurality of compute units configured to implement a plurality of pipelines, 
wherein the processing unit is configured to: 
execute a first workload generated from a first application in a first subset of the plurality of pipelines; Page 3 of 11U.S. App. No.: 15/828,059PATENT 
execute a second workload generated from the first application in a second subset of the plurality of pipelines, wherein the second workload is dependent upon the first workload; 
concurrently suspend the first and second workloads based on the dependency; and 
store state information for the first and second workloads in a first memory of a plurality of memories in response to suspending the first and second workloads, wherein each respective memory of the plurality of memories comprises state storage for an individual application that generates one or more workloads.”

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: 
“(Currently Amended) An apparatus comprising: 
a processing unit including a plurality of compute units configured to implement a plurality of pipelines, 
	the processing unit is configured to: 
execute a first workload generated from a first application in a first subset of the plurality of pipelines; Page 3 of 11U.S. App. No.: 15/828,059PATENT 
execute a second workload generated from the first application in a second subset of the plurality of pipelines, wherein the second workload is dependent upon the first workload; 
concurrently suspend the first and second workloads based on the dependency; and 
store state information for the first and second workloads in a first memory of a plurality of memories in response to suspending the first and second workloads, wherein each respective memory of the plurality of memories comprises state storage for an individual application that generates one or more workloads.”
Please see three prong analysis below with:
 the generic placeholder with nonce term (in boldface, followed by double underline
the functional language (in solid underline)
and lack of recitation for sufficient structure without preceding structural modifier

Pertaining to the three-prong test: 
(1)	Claim language recites “a processing unit”. 
The word processing unit is a nonce term. 
Claim limitation “processing unit” has been interpreted under 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder "processing unit" coupled with multiple functional verbs without reciting the sufficient structure that achieves the function.  
(2) 	Functional limitations are recited, such as:
“	the processing unit is configured to: 
execute a first workload generated from a first application in a first subset of the plurality of pipelines; Page 3 of 11U.S. App. No.: 15/828,059PATENT 
execute a second workload generated from the first application in a second subset of the plurality of pipelines, wherein the second workload is dependent upon the first workload; 
concurrently suspend the first and second workloads based on the dependency; and 
store state information for the first and second workloads in a first memory of a plurality of memories in response to suspending the first and second workloads, wherein each respective memory of the plurality of memories comprises state storage for an individual application that generates one or more workloads.”
(3)	With respect to “the processing unit”, the claim language lacks sufficient structure. Therefore, “the processing unit” is not modified by sufficient structure.

Claimed elements of a first workload, a second workload, a plurality of pipelines, a concurrent suspension, stored stated information, and memories comprising state storage fail to denote sufficient structure and further lack tangible properties that would lend them to be interpreted as sufficient structure.
It is considered that the placeholder “a processing unit” is recited as “a processing unit including a plurality of compute units configured to implement a plurality of pipelines”. However, the compute units and pipelines do not modify the structure of placeholder “processing unit”. As such the “processing unit” is not preceded by structural modifiers.
	In conclusion, claim 10 invokes interpretation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 10 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation – see Paragraphs [0001 and 0009] of Applicant’s specification. 
Applicant’s specification discloses examples of processing units such as a GPU - see Paragraphs [0001 and 0009].
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  

(2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Dependent claims 11-14 and 16- 18 further invoke interpretation 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
Please see three prong analysis below with:
 the generic placeholder with nonce term (in boldface, followed by double underline) 
the functional language (in solid underline)
and lack of recitation for sufficient structure without preceding structural modifier
Claim 11 – 
“(Original) The apparatus of claim 10, wherein the first subset of the plurality of pipelines comprises a compute pipeline configured to execute a compute workload, and wherein executing the second subset of the plurality of pipelines comprises a graphics pipeline configured to execute a graphics workload.”
Notes about lack of recited sufficient structure and placeholders without preceding structural modifier:
Claimed elements of a compute workload and a graphics workload fail to denote sufficient structure and lack tangible properties that would lend them to be interpreted as sufficient structure.
The placeholders “a compute pipeline” and “a graphics pipeline” are not preceded by structural modifiers.
Claim 12 – 
“(Original) The apparatus of claim 10, wherein the processing unit is configured to: 
execute a third workload in a third subset of the plurality of pipelines concurrently with executing the first and second workloads, wherein the first, second, and third subsets of the plurality of pipelines are mutually exclusive.”
Notes about lack of recited sufficient structure and placeholders without preceding structural modifier:
Claimed elements of a third workload, a third subset of the plurality of pipelines, the first and second workloads, with the first, second, and third subsets of the plurality of pipelines fail to denote sufficient structure and lack tangible properties that would lend them to be interpreted as sufficient structure.
The placeholders “processing unit” are not preceded by structural modifiers.
Claim 13 – 
“(Original) The apparatus of claim 12, wherein the processing unit is configured to suspend the first and second workloads while continuing to execute the third workload in the third subset of the pipelines.”
Notes about lack of recited sufficient structure and placeholders without preceding structural modifier:
Claimed elements of the first and second workloads, with the third workload in the third subset of the pipelines fail to denote sufficient structure and lack tangible properties that would lend them to be interpreted as sufficient structure.
The placeholders “processing unit” are not preceded by structural modifiers.
Claim 14 – 
“(Original) The apparatus of claim 10, wherein the processing unit is configured to execute at least one fourth workload in the first and second subsets of the pipelines in response to suspending the first and second workloads.”
Notes about lack of recited sufficient structure and placeholders without preceding structural modifier:
Claimed elements of one fourth workload, the first and second subsets of the pipelines, with the first and second workloads fail to denote sufficient structure and lack tangible properties that would lend them to be interpreted as sufficient structure.
The placeholder “processing unit” are not preceded by structural modifiers.
Claim 16 – 
“(Original) The apparatus of claim 15, wherein the processing unit is configured to resume execution of the first and second workloads on a subset of the plurality of compute units that is the same as the subset of the plurality of compute units that executed the first and second workloads prior to suspension.”
Notes about lack of recited sufficient structure and placeholders without preceding structural modifier:
Claimed elements of the first and second workloads, with a subset of the plurality of compute units fail to denote sufficient structure and lack tangible properties that would lend them to be interpreted as sufficient structure.
The placeholder “processing unit” are not preceded by structural modifiers.
Claim 17 – 
“(Original) The apparatus of claim 10, wherein the processing unit is configured to move state information from the first memory to a second memory in response to powering down the processing unit, wherein the second memory retains the state information while the processing unit is powered down.”
Notes about lack of recited sufficient structure and placeholders without preceding structural modifier:
Claimed elements of state information, the first memory, and a second memory fail to denote sufficient structure and lack tangible properties that would lend them to be interpreted as sufficient structure.
The placeholder “processing unit” are not preceded by structural modifiers.
Claim 18 – 
“(Original) The apparatus of claim 17, wherein the processing unit is configured to move state information from the second memory to the first memory in response to powering up the processing unit.”
Notes about lack of recited sufficient structure and placeholders without preceding structural modifier:
Claimed elements of state information, the first memory, and a second memory fail to denote sufficient structure and lack tangible properties that would lend them to be interpreted as sufficient structure.
The placeholder “processing unit” are not preceded by structural modifiers
Dependent claim 15 does recite neither “means for” language nor any equivalent and therefore, does not invoke interpretation 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 10-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Moy et al. (Pat. No. US/6947047 issued on September 20, 2005; hereinafter Moy) in view of Ray et al. (Pub. No. US2018/0293102 filed on April 9, 2017; hereinafter Ray) in view of Lueh et al. (Pub. No. US2016/0140686; hereinafter Lueh).
Regarding claims 1 and 10, Moy disclose the following: 
A method comprising: 
executing a first workload in a first subset of pipelines of a processing unit; 
(Moy teaches executing a first workload, such as program [Column 5, Lines 30-32 and Lines 45-67] or group of data threads [Column 9, Lines 60-67; Column 10, Lines 1-5], in a first subset of pipelines of a processing unit, e.g. a first pipeline that processes a sequence of data values (or “data threads” [Column 8, Lines 62-64; Column 9, Lines 60-67; Column 10, Lines 1-5])
executing a second workload in a second subset of the pipelines of the processing unit, wherein the second workload is dependent upon the first workload; 
(Moy teaches executing a second workload – see second group of data threads [Column 5, Lines 52-61; Column 9, Lines 64-67; Column 10, Line 1] – in a second subset of the pipelines of the processing unit, cited as a “second pipeline” [Column 5, Lines 52-61; Column 16, Lines 12-28], wherein the second workload is dependent upon the first workload – see “next clock cycle” of execution [Column 12, Lines 18-21] for a second workload on a second pipeline [Column 16, Lines 19-28])
suspending the first and second workloads; and 
***EXAMINER INTERPRETATION: 
Suspending or pausing the first workload separately from the second workload. This is done by suspending or pausing both workloads in sequence. 
First, the first workload is suspending or pausing, and then next, the second workload is suspended or paused.
Moy teaches suspending, e.g. pausing or halting, the first workload separately from the second workload [Column 5, Lines 47-61]. This is done by suspending both workloads in sequence [Column 30, Lines 34-48]. 
First, the first workload is suspending/pausing, and then next, the second workload is suspended/paused – see citation below: 
“Execution of the program in the limited serialized mode can include the steps of pausing operation of a first one of the pipelines during execution of the identified conflict-causing instruction on data in a second one of the pipelines, and then pausing operation of the second one of the pipelines during execution of the identified conflict-causing instruction on data in the first one of the pipelines, so as to prevent occurrence of the conflict between the pipelines” [Column 30, Lines 40-48])

However, Moy does not disclose the following:
(1)	executing a first workload generated from a first application in a first subset of pipelines of a processing unit; 
(2)	executing a second workload generated from the first application in a second subset of the pipelines of the processing unit, wherein the second workload is dependent upon the first workload; 
(3)	concurrently suspending the first and second workloads based on the dependency; and 
(4)	storing state information for the first and second workloads in a first memory of a plurality of memories in response to suspending the first and second workloads.  
Nonetheless, this feature would have been made obvious, as evidenced by Ray.
(1) (Ray teaches executing a first workload or process element [0079, 0110] generated from a first application, e.g. “the process elements 483 are stored in response to GPU invocations 481 from applications 480 executed” [0111], in a first subset of pipelines of a processing unit [0079-0080, 0264])
(2) (Ray teaches executing a second workload [0079, 0138], e.g. a second one of the “process elements” [0111], generated from the first application [0110-0111] in a second subset of the pipelines of the processing unit [0079-0080, 0277], wherein the second workload is dependent upon the first workload [0178])
(3) (Ray teaches concurrently suspending the first and second workloads [0181, 0190, 0349] based on the dependency [0178, 0188-0189], e.g. “suspend one or more thread groups upon encountering a condition, wherein the one or more threads to store one or more sets of context information relating to the condition” [0349])
(4) (Ray teaches storing state information for the first and second workloads, e.g. “the process elements 483 are stored in response to GPU invocations 481 from applications 480 executed on the processor 407. A process element 483 contains the process state for the corresponding application” [0111], in a first memory of a plurality of memories [0111, 0180], e.g. “Application effective address space 482 within system memory 411 stores process elements 483” [0111] and “stored context information 831, 833 is stored in memory and provide relevant information” [0180], in response to suspending the first and second workloads, e.g. “TG0 821 and TG1 823 are suspended” [0181])
This teaching of Ray is applicable to the workloads of Moy.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Moy with the teachings of Ray. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale G. Teaching, Suggestion, and Motivation. 
The motivation would have been as follows: “This allows for an efficient use of thread processing and scheduling and once processing relating to TG2 825 has finished 837 and if the waiting condition relating to one of the suspended threads” [0181 – Ray].

Moy in view of Ray does not disclose the following:
storing state information for the first and second workloads in a first memory of a plurality of memories in response to suspending the first and second workloads, each respective memory of the plurality of memories comprising state storage for an individual application that generates one or more workloads.
***EXAMINER’S INTERPRETATION: 
The step of “storing state information for the first and second workloads in a first memory of a plurality of memories in response to suspending the first and second workloads” has patentable weight.
The feature of “each respective memory of the plurality of memories comprising state storage for an individual application” also has patentable weight. 
However, the recitation of an individual application “that generates one or more workloads” is an intended use that cannot be considered as important to the patentability of the claim scope. Therefore, a feature “that generates one or more workloads” does not have any patentable weight.
Nonetheless, this feature would have been made obvious, as evidenced by Lueh.
(Lueh discloses a step of storing state information for the first and second workloads, e.g. “saving the current application's execution states and restoring them later when the execution is resumed” [0003] and “storing the selected states in the memory” [0031], in a first memory of a plurality of memories [0003, 0031, 0121] in response to suspending/stopping [0003] the first and second workloads [0053-0055], e.g. workload/thread/operation of a 3D pipeline [0053] and workload/thread/operation of a media pipeline [0054], e.g. “When the execution unit receives an exception raised from the preemption request, it may stop issuing further instructions from the application thread, save the current instruction pointer, and load a system routine to handle the exception. To ensure functional correctness, the system routine may be responsible for saving the current application's execution states and restoring them later when the execution is resumed” [0003], each respective memory of the plurality of memories comprising state storage in memory for an individual application [0031, 0066] that generates one or more workloads – see relevant evidence below: 
“After storing the selected states in the memory 24, the new context may be executed at block 52. The new context may be the context determined for execution by the preemption request. Once the new context has completed execution, the selected states and AIP may be restored at block 54. After restoring these states and the AIP, the next instruction in the preempted program is executed at illustrated block 56 and that program may continue being executed by execution unit 14/70” [0031]
“each generate execution threads for the thread execution resources provided by at least one graphics core” [0066])
It would benefit Moy in view of Ray to substitute for the storing technique of Lueh, in order to obtain predictable results. 
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Moy in view of Ray with the teachings of Lueh.
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale B.  Simple substitution of one known, equivalent element for another to obtain predictable results
The predictable results would be a GPU-enabled system that will “perform the save/restore operation at block 50 directly without involving a system routine” [0030 – Lueh].
Regarding claim 2, Moy in view of Ray in view of Lueh disclose the following: 
wherein executing the first workload comprises executing a compute workload in a compute pipeline of the processing unit, and wherein executing the second workload comprises executing a graphics workload in a graphics pipeline of the processing unit.  
Ray teaches executing the first workload comprises executing a compute workload in a “media” compute pipeline, e.g. “a media pipeline 2016 that is specifically used to perform media operations, such as video post-processing and image enhancement” [0264], of the processing unit [0268], and wherein executing the second workload comprises executing a graphics workload in a graphics pipeline of the processing unit [0134, 0264], e.g. “a 3D pipeline 2012 for performing 3D operations, such as rendering three-dimensional images and scenes using processing functions that act upon 3D primitive shapes” [0264])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Moy with the teachings of Ray. 
The modification would have been to modify the workloads of Moy with the compute workload and graphics workload of Ray. 
The motivation would have been the same as follows: “the pipelines send thread execution requests to 3D/Media subsystem 2015, which includes thread dispatch logic for arbitrating and dispatching the various requests to available thread execution resources” [0266 – Ray].
Regarding claims 3 and 12, Moy in view of Ray in view of Lueh disclose the following: 
further comprising: 
executing a third workload in a third subset of the pipelines of the processing unit concurrently with executing the first and second workloads, wherein the first, second, and third subsets of the pipelines are mutually exclusive.  
(Moy
Regarding claims 4 and 13, Moy in view of Ray in view of Lueh disclose the following: 
wherein suspending the first and second workloads comprises suspending the first and second workloads while continuing to execute the third workload in the third subset of the pipelines.  
(Moy teaches suspending the first and second workloads comprises suspending the first and second workloads while continuing to execute the third workload in the third subset of the pipelines [Column 5, Lines 59-64], 
e.g. “then operation of all pipelines (except a third pipeline) halts while another data value is launched (with the conflict-causing instruction) into the third pipeline” [Column 5, Lines 59-64])
Regarding claims 5 and 14, Moy in view of Ray in view of Lueh disclose the following: 
further comprising: 
executing at least one fourth workload in the first and second subsets of the pipelines in response to suspending the first and second workloads.  
(Moy discloses evidence of a fourth workload, based on citation of “N pipelines” [Column 5, Line 55] where N can be any number including 4. 
Following from this evidence, Moy discloses 
executing at least one fourth workload in the first and second subsets of the pipelines in response to suspending the first and second workloads 
Cited by Moy at [Column 5, Lines 26-35 and Lines 54-67]. 
See relevant citations below:
“In another class of embodiments, the invention is a programmable, pipelined graphics processor having at least two processing pipelines. The processor is operable in at least one parallel processing mode in which N data values (where N                                 
                                    ≥
                                
                             2) to be processed in parallel in accordance with the same program are launched simultaneously into N pipelines, and in a a sequence of pipelines (or pipeline sets) pauses for a limited number of clock cycles.” [Column 5, Lines 26-35]
“During limited serialized mode operation, when the processor has N pipelines (where N is greater than or equal to three), operation of all pipelines (except a first pipeline) halts while a data value is launched (with the conflict-causing instruction) into the first pipeline, then operation of all pipelines (except a second pipeline) halts while another data value is launched (with the conflict-causing instruction) into the second pipeline, then operation of all pipelines (except a third pipeline) halts while another data value is launched (with the conflict-causing instruction) into the third pipeline, and so on until the conflict-causing instruction and N data values have been launched into all the pipelines, at which time operation in the parallel processing mode resumes).”  [Column 5, Lines 54-67])
Regarding claim 11, Moy in view of Ray in view of Lueh disclose the following: 
wherein the first subset of the plurality of pipelines comprises a compute pipeline configured to execute a compute workload, and wherein executing the second subset of the plurality of pipelines comprises a graphics pipeline configured to execute a graphics workload.  
(Ray teaches executing the first workload comprises executing a compute workload in a “media” compute pipeline, e.g. “a media pipeline 2016 that is specifically used to perform media operations, such as video post-processing and image enhancement” [0264], of the processing unit [0268], and wherein executing the second workload comprises executing a graphics workload in a graphics pipeline of the processing unit [0134, 0264], e.g. “a 3D pipeline 2012 for performing 3D operations, such as rendering three-dimensional images and scenes using processing functions that act upon 3D primitive shapes” [0264])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Moy with the teachings of Ray. 
claim 2.
Regarding claim 19, Moy disclose the following: 
A method comprising: 
suspending first workloads executing on a first subset of a plurality of pipelines implemented on a first subset of compute units of a processing unit, wherein a dependency exists between the workloads;
(Moy teaches suspending first workloads executing on a first subset of a plurality of pipelines implemented on a first subset of compute units of a processing unit [Column 5, Lines 47-61]. This is done by suspending both workloads in sequence [Column 30, Lines 34-48]. 
First, the first workload is suspending/pausing, and then next, the second workload is suspended/paused – see citation below: 
“Execution of the program in the limited serialized mode can include the steps of pausing operation of a first one of the pipelines during execution of the identified conflict-causing instruction on data in a second one of the pipelines, and then pausing operation of the second one of the pipelines during execution of the identified conflict-causing instruction on data in the first one of the pipelines, so as to prevent occurrence of the conflict between the pipelines” [Column 30, Lines 40-48]. 
The suspending of the workloads takes place, wherein a dependency exists between the workloads – see “clock cycle” dependency of execution between first workloads in the form of first thread group and second thread group [Column 12, Lines 18-21] with the workload being on a second pipeline [Column 16, Lines 19-28]) 

However, Moy does not disclose the following:
(1)	concurrently suspending first workloads executing on a first subset of a plurality of pipelines implemented on a first subset of compute units of a processing unit, wherein a dependency exists between the workloads, wherein concurrently suspending the first workloads is based on the dependency;
(2)	storing state information for the first workloads in a first memory of a plurality of memories
(3)	resuming execution of the first workloads on the first subset of the plurality of pipelines implemented on the first subset of compute units on the basis of the stored state information.
Nonetheless, this would have been obvious, as evidenced by prior art of Ray. 
(1) (Ray teaches concurrently suspending first workloads executing on a first subset of a plurality of pipelines [0181, 0190, 0349] implemented on a first subset of compute units of a processing unit [0268], wherein a dependency exists between the workloads[0178, 0188-0189], e.g. “suspend one or more thread groups upon encountering a condition, wherein the one or more threads to store one or more sets of context information relating to the condition” [0349], wherein concurrently suspending the first workloads is based on the dependency [0178, 0181])
(2) (Ray teaches storing state information for the first workloads in a first memory of a plurality of memories [0111, 0180], wherein remaining memories of the plurality of memories each correspond to individual applications [0111, 0117, 0326-0327] that generate additional workloads, e.g. “geometry pipeline 2236 and media engine 2237 each generate execution threads for the thread execution resources provided” [0277])
(3) (Ray teaches resuming execution of the first workloads on the first subset of the plurality of pipelines implemented on the first subset of compute units [0181, 0190, 0266] on the basis of the stored state information, e.g. “partial preemption logic 705 of FIG. 7 may allow for TG1 823 to be dispatched for resumption of processing 839 using the previously-stored context information” [0181])
This teaching of Ray is applicable to the workloads of Moy.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Moy with the teachings of Ray. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale G. Teaching, Suggestion, and Motivation.
The motivation would have been “to resume processing of the one or more thread groups upon satisfying the condition and using the one or more sets of context information” [0350 – Ray].

However, Moy in view of Ray does not disclose the following:
storing state information for the first workloads in a first memory of a plurality of memories, each respective memory of the plurality of memories comprising state storage for an individual application that generates one or more workloads;
***EXAMINER’S INTERPRETATION: 
The step of “storing state information for the first and second workloads in a plurality of memories” has patentable weight.
The feature of “each respective memory of the plurality of memories comprising state storage for an individual application” also has patentable weight. 
However, the recitation of an individual application “that generates one or more workloads” is an intended use that cannot be considered as important to the patentability of the claim scope. Therefore, a feature “that generates one or more workloads” does not have any patentable weight.
Nonetheless, this feature would have been made obvious, as evidenced by Lueh.
(Lueh discloses a step of storing state information for the first and second workloads, e.g. “saving the current application's execution states and restoring them later when the execution is resumed” [0003] and “storing the selected states in the memory” [0031], of a plurality of memories [0003, 0031, 0121], stop issuing further instructions from the application thread, save the current instruction pointer, and load a system routine to handle the exception. To ensure functional correctness, the system routine may be responsible for saving the current application's execution states and restoring them later when the execution is resumed” [0003], each respective memory of the plurality of memories comprising state storage in memory for an individual application [0031, 0066] that generates one or more workloads – see relevant evidence below: 
“After storing the selected states in the memory 24, the new context may be executed at block 52. The new context may be the context determined for execution by the preemption request. Once the new context has completed execution, the selected states and AIP may be restored at block 54. After restoring these states and the AIP, the next instruction in the preempted program is executed at illustrated block 56 and that program may continue being executed by execution unit 14/70” [0031]
“each generate execution threads for the thread execution resources provided by at least one graphics core” [0066])
It would benefit Moy in view of Ray to substitute for the storing technique of Lueh, in order to obtain predictable results. 
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Moy in view of Ray with the teachings of Lueh.
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale B.  Simple substitution of one known, equivalent element for another to obtain predictable results.
Lueh].
Regarding claim 20, Moy in view of Ray in view of Lueh disclose the following: 
wherein suspending the first workloads comprises suspending the first workloads while at least one second workload is executing on a second subset of the plurality of pipelines implemented on a second subset of the compute units.
(Moy teaches suspending/pausing/halting the first workloads – the first workloads represent a first data value of a first thread group [Column 5, Lines 48-52; Column 6, Lines 16-21] and a second data value of a second thread group [Column 5, Lines 52-54; Column 6, Lines 21-25] comprises suspending the first workloads while at least one second workload is executing on a second subset of the plurality of pipelines implemented on a second subset of the compute units, e.g. “then operation of all pipelines (except a second pipeline) halts while another data value is launched (with the conflict-causing instruction) into the second pipeline, then operation of all pipelines (except a third pipeline) halts while another data value is launched (with the conflict-causing instruction) into the third pipeline” [Column 5, Lines 59-64])
Claim(s) 6-7 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Moy in view of Ray in view of Lueh in view of Nalluri et al. (Pub. No. US2015/0277981 published on October 1, 2015; hereinafter Nalluri).
Regarding claims 6 and 15, Moy in view of Ray in view of Lueh does not disclose the following: 
further comprising: 
(1)	in response to completion or suspension of the at least one fourth workload, configuring the first and second subsets of the pipelines on the basis of the state information stored in the first memory; and
(2)	resuming execution of the first and second workloads in the first and second pipelines, respectively, after configuring the first and second pipelines.  
Nonetheless, this feature would have been obvious, as evidenced by Nalluri. 
(1) (Prior art of Nalluri discloses evidence of four workloads [0011-0012], each belonging to a different context [0012, 0014]. 
Nalluri, in particular, cites “high priority contexts” representing two or more high priority contexts, and cites “low priority contexts” representing two or more high priority contexts [0014]. 
This evidence indicates four different contexts, each having a workload; and therefore four different workloads too.
Following from these points, Nalluri teaches one of the “high priority contexts” has a fourth workload [0045]. 
Consistent with this disclosure, Nalluri teaches, in response to completion or suspension of the at least one fourth workload [0045], e.g. “After the high priority context has been processed” [0045], configuring the first and second subsets of the pipelines [0026] of “paused contexts” on the basis of the state information stored in the first memory [0045], e.g. “the state and any partially completed work of the paused context are restored to the pipeline from the on-die storage 620” [0045] – the on-die storage is a memory element [0027]. 
The paused contexts represent low priority contexts for media pipelines [0026])
(2) (Nalluri teaches resuming execution of the first and second workloads [0014] in the first and second pipelines [0026], e.g. “work on the paused low priority context resumes” [0045], respectively, after configuring the first and second pipelines [0045])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Moy in view of Ray in view of Lueh with the teachings of Nalluri. 
Nalluri to resume and restore execution of the workloads disclosed by Moy in view of Ray in view of Lueh. 
The motivation would have been to resume work on the “paused low priority” contexts [0045 – Nalluri].
Regarding claims 7 and 16, Moy in view of Ray in view of Lueh in view of Nalluri disclose the following: 
wherein resuming execution of the first and second workloads comprises resuming execution of the first and second workloads on a set of compute units that is the same as the set of compute units that executed the first and second workloads prior to suspension.  
(Nalluri teaches resuming execution of the first and second workloads [0043, 0045, 0082; FIG 5. Element 517; FIG. 6, Elements 618-622] comprises resuming execution of the first and second workloads [0043, 0045] on a set of compute units [0026] that is the same as the set of compute units that executed the first and second workloads prior to suspension [0041, 0045; FIG. 5, Elements 508 and 510; FIG. 6, Element 618-620]. 
FIG. 5 of Nalluri discloses the steps of resuming the first and second workloads, both workloads being mapped as low priority contexts [0041, 0043; FIG. 5].
FIG. 6 of Nalluri discloses the architecture associated resuming the first and second workloads, both workloads being mapped as low priority contexts [0045; FIG. 6])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Moy in view of Ray in view of Lueh with the teachings of Nalluri. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the resuming step of Nalluri to execute the workloads of Moy in view of Ray in view of Lueh.  
The motivation would have been to enable “resuming the first context after the second context has been completed” [0082 – Nalluri.
Claim(s) 8-9 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Moy in view of Ray in view of Lueh in view of Veal et al. (Pub. No. US2014/0198116 published on July 17, 2014; hereinafter Veal).
Regarding claims 8 and 17, Moy in view of Ray in view of Lueh does not disclose the following: 
further comprising: 
in response to powering down the processing unit, moving state information from the first memory to a second memory that retains the state information while the processing unit is powered down.  
(Veal teaches, in response to powering down the processing unit [0113-0114], e.g. “suspending into … another low power mode” [0113], moving state information from the first memory to a second memory that retains the state information, e.g. “then copies the dynamic state records into a location in NVRAM” [0115] while the processing unit is powered down [0078, 0116])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Moy in view of Ray in view of Lueh with the teachings of Veal. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the moving feature of Veal, in response to a power-down of the processing unit of Moy in view of Ray in view of Lueh. 
The motivation would have been to benefit from a second memory known as “NVRAM”, which is a “directly address able memory”. By using NVRAM, this enables “the computing device to enter a low power state” [0115 – Veal]. 
Regarding claims 9 and 18, Moy in view of Ray in view of Lueh in view of Veal disclose the following: 
further comprising: 
in response to powering up the processing unit, moving state information from the second memory to the first memory.  
(Veal teaches, in response to powering up the processing unit, e.g. resume the device [0115] and resume active operation [0116], moving state information from the second memory to the first memory, e.g. “processing logic copies the dynamic state records from NVRAM back into volatile memory” [0116])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Moy in view of Ray in view of Lueh with the teachings of Veal. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply this moving feature of Veal, in response to a power-up of the processing unit of Moy in view of Ray in view of Lueh.
The motivation would have been to resume “active operation of the NVRAM and volatile memory”, and subsequently copy the “dynamic state records from NVRAM back into volatile memory” [0116 – Veal].


Response to Amendment
Applicant’s remarks, see “REMARKS”, filed October 12, 2021, with respect to claims 1-20. Arguments have been respectfully considered Applicant’s arguments. However, these arguments are moot due to a new grounds of rejection. 
Currently, Applicant has provided the following amendment: 
storing state information for the first and second workloads in a first memory of a plurality of memories in response to suspending the first and second workloads, each respective memory of the plurality of memories comprising state storage for an individual application that generates one or more workloads.
However, Examiner respectfully disagrees. 
Here is the broadest, reasonable interpretation of the claim language:
***EXAMINER’S INTERPRETATION: 
The step of “storing state information for the first and second workloads in a first memory of a plurality of memories in response to suspending the first and second workloads” has patentable weight.
The feature of “each respective memory of the plurality of memories comprising state storage for an individual application” also has patentable weight. 
However, the recitation of an individual application “that generates one or more workloads” is an intended use that cannot be considered as important to the patentability of the claim scope. Therefore, a feature “that generates one or more workloads” does not have any patentable weight.
	Lueh et al. (Pub. No. US2016/0140686; hereinafter Lueh
As a result, Examiner maintains the claim rejections under 35 U.S.C. 103 for all independent claims and dependent claims. 
Examiner suggests that Applicant amend the claims to overcome the current rejections set forth, as well as all prior art of record. 

Conclusion  
The prior arts used for this office action were the most substantial for this rejection. 


Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gilles Kepnang whose telephone number is (571) 270-7417. Business hours for Examiner are Monday – Friday (8:00 AM – 5:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, please contact Lewis Bullock (571) 272-3759. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GILLES R KEPNANG/Examiner, Art Unit 2199                                                                                                                                                                                                        October 22, 2021
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199